EXAMINER'S COMMENTS


Allowable Subject Matter
Claims 1-4, 6-18, 20-21, and 23-31 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Specific structural limitations in combination as claimed in claims 1, 4, 11, 14, 16, 21, and 28 are not anticipated or made obvious over the prior art of record in the opinion of the Examiner. For example, Timp et al. (US 6,516,839) discloses a beverage container 1, comprising a body 2, a neck, and a valve is provided for dispensing a beverage comprising gas from the beverage container, wherein an inner surface part of the beverage container directly adjacent to the valve (see figure 11), is smooth and sloping towards an inlet side of the valve, such that foam is prevented from being trapped at the inner surface part (the base structure does not allow for trapping of foam) of the beverage container (see figure 14 above of Timp et al.). However, the prior art fails to teach or suggest the structural limitations in combination as claimed in claims 1, 4, 11, 14, 16, 21, and 28 as indicated in the Final office action filed on 08/10/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735